Citation Nr: 1616830	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include hypothyroidism. 

2.  Entitlement to service connection for a disorder characterized by nose, sinus, or nasal problems. 

3.  Entitlement to service connection for a disorder characterized by imbalance and unsteadiness.

4.  Entitlement to service connection for a disorder characterized by blackouts and syncopal episodes.


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran failed to appeal at a travel board hearing scheduled for June 2015.  He has not provided good cause for his absence or requested a new hearing, and the Board considers his hearing request withdrawn.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a disorder characterized by nose, sinus, or nasal problems; imbalance and unsteadiness; and blackouts and syncopal episodes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current thyroid disorder does not qualify as a radiogenic disease, and it is less likely than not any current thyroid disorder is etiologically related to in-service radiation exposure. 






CONCLUSION OF LAW

A thyroid disorder was not incurred in or aggravated by active service, and a thyroid disorder may not be presumed to have been incurred therein.  §§ 1110, 1131, § 1112(c) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim. VA has determined that some of the Veteran's service records are no longer available.  Where service records are unavailable, VA has a heightened duty to assist the appellant.  Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).  The Board is aware of the heightened duty to assist in such cases, and all appropriate action has been taken herein.  All efforts to obtain the service records have been exhausted and any further attempts to locate them would be futile.  See May 2011 VA Memo.  

This case was remanded by the Board in September 2015 to obtain additional medical records and to secure a new VA medical opinion.  Following the remand, all available medical records identified by the Veteran have been secured, and a new thyroid examination was scheduled for November 2015.  The Veteran was notified of the examination but did not appear.  He did not provide good cause or request a new examination.  Due to his failure to appear, VA obtained a written opinion from a physician in January 2016 based on review of the entire record, in lieu of an in-person examination.   This opinion follows a December 2014 advisory opinion also written by a physician following a review of the entire record.  

Both VA medical opinions of record are adequate for purposes of determining service connection, as they involve a review of the Veteran's pertinent medical history, and provides a well-reasoned rationale for the conclusions offered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran contends his thyroid disorder, to include hypothyroidism, is the result of radiation exposure during active service.  VA has determined the Veteran was exposed to ionizing radiation during service while participating in post-Operation REDWING activities at the Pacific Proving Ground during 1956-1957.  Thus, in-service radiation exposure is conceded.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997.  First, some diseases, including thyroid cancer, are presumed to be service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  A radiation-exposed veteran is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  

VA concedes the Veteran's status as a radiation-exposed veteran.  However, while he has been diagnosed with hypothyroidism, he has not been diagnosed with thyroid cancer.  Thus, he does not meet the criteria for establishing service-connection presumptively under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Pursuant to 38 C.F.R. § 3.311, when it is determined that: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations, a request for available records concerning the veteran's exposure to radiation will be made and the case will be referred to the Under Secretary for Health for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  

The term radiogenic disease means a disease VA has determined may be induced by ionizing radiation.  While this includes several types of cancers, including thyroid cancer, it does not include hypothyroidism.  38 C.F.R. §§ 3.311(b).  Thus, the provisions of § 3.311(b) do not apply.  

The third and final way service-connection may be established is proving direct service connection under 38 C.F.R. § 3.303(d).  This is accomplished by providing evidence the disease was at least as likely as not incurred in active service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In order to prevail on the issue of direct service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran meets the current disability requirement in light of his diagnosed hypothyroidism.  The preponderance of the evidence, however, fails to establish it is at least as likely as not his hypothyroidism was caused by in-service radiation exposure.  

In this respect, a December 2014 advisory opinion cites to several clinical studies which show the radiation levels the Veteran was exposed to during service were well below the threshold doses necessary to cause thyroid disease.  Moreover, thyroid disease from radiation exposure becomes evident within 20 years after irradiation, while the Veteran's hypothyroidism did not manifest until over 40 years after.  A May 2011 neurological consult records a history of thyroid abnormality beginning six or seven years ago, and a March 2011 statement provided by the Veteran's spouse also indicates symptoms began five or six years prior, well outside of the 20 year window.

In January 2016, a second VA medical opinion was obtained.  The physician who authored the opinion similarly wrote that the Veteran's radiation exposure during service was well below the thresholds necessary to cause hypothyroidism, and, it manifested long after the period of time one would expect following radiation exposure.  Thus, he concludes, it is less likely than not the Veteran's hypothyroidism was caused by radiation exposure during service.  

The Board has considered the opinions of the Veteran's physician, Dr. J.P.  In October 2010, he wrote that the Veteran's thyroid issues "could be related to" radiation exposure.  The Board notes that, while Dr. J.P. is competent to opine as to the etiology of the Veteran's thyroid disorder, language such as "could be related to" is speculative and does not rise to the level of at least as likely as not.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, this statement cannot meet the criteria for establishing entitlement to service connection.  

The Board has considered the lay statements of both the Veteran and his spouse, both of whom argue the Veteran's thyroid problems are the result of in-service radiation exposure.  The Board finds the statements of the Veteran and his spouse not competent to provide a nexus between radiation exposure in service and his current disability.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  

In determining whether a non-expert nexus opinion or diagnosis is competent evidence the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors that must be considered. In the instant case, the question of whether the Veteran's thyroid disorder is related to in in service radiation exposure is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of his condition, the question of whether radiation caused those symptoms, or the thyroid condition itself, is not an observable fact.  It requires clinical testing and medical training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms and exposure reported to determine the cause.  Therefore, the Board finds that the lay statements as to how the Veteran's thyroid disorder was caused are not competent evidence as to a nexus.  Consequently, their lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

With regard to the medical literature submitted by the Veteran, the Board notes that a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  In the present case, the medical literature submitted by the Veteran is not accompanied by the opinion of any medical expert.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.  

In sum, the competent evidence establishes it is less likely than not any current thyroid disorder, including hypothyroidism, is related to in-service radiation exposure.  The record also establishes the Veteran does not meet the criteria for establishing service connection under any of the statutory or presumptive provision noted above.  Accordingly, the claim of entitlement to service connection for a thyroid disorder, to include hypothyroidism, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.
  

ORDER

Entitlement to service connection for a thyroid disorder, to include hypothyroidism, is denied.


REMAND

In the September 2015 Remand, the Board directed the AOJ to provide the Veteran a statement of the case on the issues of entitlement to service connection for: (1) disorder characterized by nose, sinus, or nasal problems; (2) disorder characterized by imbalance and unsteadiness, and (3) disorder characterized by blackouts and syncopal episodes.  Following the remand, the AOJ mailed the Veteran a statement of the case on all of these issues on January 14, 2016.  One day later, on January 15, 2016, the AOJ mailed the Veteran a supplemental statement of the case on an unrelated issue.  Both the statement of the case and the supplemental statement of the case were mailed to the same address.  Following 60 days of the January 14, 2016 statement of the case, the AOJ closed the Veteran's case with respect to all of the issues identified therein because the Veteran did not perfect his appeal by completing a VA Form 9.  

Significantly, the January 15, 2016 supplemental statement of the case was returned to VA and marked undeliverable.  Afterward, the AOJ re-mailed it to the address identified on the "return to sender" sticker.  While there is no direct evidence of record that the Veteran failed to receive the January 14, 2016 statement of the case, given that it was mailed just one day prior to the January 15, 2016 supplemental statement of the case, to the same address, there is a question as to whether the January 14, 2016 statement of the case was mailed to the correct address at the time.  Thus, clarification is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Investigate the file (to include contacting the Veteran, if necessary) to determine whether the January 14, 2016, statement of the case was mailed to the correct address at the time.  If the AOJ determines the January 14, 2016, statement of the case was mailed to the correct address, the claims for entitlement to service connection for (1) disorder characterized by nose, sinus, or nasal problems; (2) disorder characterized by imbalance and unsteadiness, and (3) disorder characterized by blackouts and syncopal episodes, may all be closed.

If the AOJ determines the January 14, 2016, statement of the case was mailed to the wrong address at the time, the AOJ must resend it to the Veteran's current address and allow him the appropriate amount of time to perfect an appeal.  Afterward, all appropriate laws and regulations governing the Veteran's appeal should be followed, including certifying any remaining issues to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


